     Case 4:19-cv-00409-O Document 20 Filed 03/16/20                Page 1 of 7 PageID 212



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

KHIN SUH,                                        §
               Plaintiff                         §
                                                 §
v.                                               §
                                                 §        CIVIL ACTION NO. 4:19-cv-00409-O
                                                 §
TYSON FOODS, INC., TYSON                         §
PREPARED FOODS, INC., TYSON                      §
FARMS, INC., AND TYSON                           §
           Defendants.                           §

                 PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES

        Plaintiff, Khin Suh, hereby files her written designation of the name and address of each

expert witness who will testify at trial for the Plaintiff in compliance with this Court’s Scheduling

Order and in supplementation of all prior written discovery requests and Rule 26 disclosures

requesting the identification of experts and persons with knowledge of relevant facts:

     1. Jason English
        English Engineering Inc.
        543 William D Fitch Pkwy, Ste. 112
        College Station, TX 77845
        Phone: (979) 431-0702

        Mr. English is a professional engineering consultant will offer testimony about workplace
safety and ergonomics including Tyson’s responsibility for causing Khin Suh’s injury. Mr. English
may also respond to issues raised by Defendants’ expert testimony as necessary.

         A copy of Mr. English’s report, curriculum vitae, publications list, and previous testimony
list are being served under separate cover.

     2. Dr. Jason Marchetti
        Physician's Life Care Planning
        6505 W Park Blvd #155
        Plano, TX 75093
        Phone: (469) 458-6119




PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES - Page 1
Plaintiff's Designation of Experts.doc
   Case 4:19-cv-00409-O Document 20 Filed 03/16/20                   Page 2 of 7 PageID 213



        Dr. Marchetti is a Physical Medicine and Rehabilitation specialist who has practiced
medicine in Texas since 2005. Dr. Marchetti is a Certified Life Care Planner who will offer
testimony on Ms. Suh’s physical and/or mental impairments and disability for the purpose of
determining her care requirements and the costs of supplying her with requisite, medically-related
goods and services throughout the probable duration of care. Dr. Marchetti may also respond to
issues raised by Defendants’ expert testimony as necessary.

         A copy of Dr. Marchetti’s report, curriculum vitae, publications list, and previous testimony
list are being served under separate cover.

   3. Thomas Roney
      3333 Lee Parkway, Ste. 600
      Dallas, Texas 75219
      (214) 665-9458

       Mr. Roney is a consulting economist who will offer testimony on the economic loss to Khin
Suh arising from her April 11, 2017 injury while working for Tyson including after-tax loss of past
and future earning capacity, retirement benefits, and loss of past and future household services. Mr.
Roney will also offer testimony on the value of the Life Care Plan prepared for Khin Suh by Jason
Marchetti, MD of Physician's Life Care Planning. Mr. Roney may also respond to issues raised by
Defendants’ expert testimony as necessary.

        A copy of Mr. Roney’s report, curriculum vitae, publications list, and previous testimony list
are being served under separate cover.

   4. Dr. Scott Farley
      Dr. George Farley
      Dr. Arash Bidgoli
      Comprehensive Spine Center of Dallas
      1000 9th Avenue, Suite A
      Fort Worth, Texas 76104
      214-241-1427

        Dr. Scott Farley is a doctor of osteopathic medicine who is treating Khin Suh for her April
11, 2017 injuries arising from her work for Tyson. Dr. Farley is expected to offer testimony on Khin
Suh’s injuries, and physical and mental condition, the cause of Khin Suh’s injuries, her medical
treatment in the past, her future medical treatment needs, Khin Suh’s physical and mental
disabilities, limitations, and impairments, including limitations on ability to work, her inability to
administer to the needs of self and family and to attend to customary household duties and
occupations, the effect of Khin Suh’s injuries on her past and future earning capacity, her pain and
suffering, the reasonableness and necessity of her past and future medical expenses and related care,
and all other information contained in the medical records of Khin Suh. A summary of the facts and
opinions to which the witness is expected to testify is contained in Dr. Farley’s narrative report and
clinical notes, and billing records, which are being served under separate cover, along with Dr.



PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES - Page 2
Plaintiff's Designation of Experts.doc
   Case 4:19-cv-00409-O Document 20 Filed 03/16/20                 Page 3 of 7 PageID 214



Farley’s curriculum vitae and publications list. Dr. Farley may also respond to issues raised by
Defendants’ expert testimony as necessary.

   5. The following healthcare providers for Khin Suh:

              Amazing Grace Home Health, and its doctors, nurses, and therapists
              383 Perry Avenue
              Lewisville, TX 75057
              972-436-5241

              Baylor Scott & White All Saints Medical Center Fort Worth, and its doctors, nurses,
              and therapists
              1400 8th Avenue
              Fort Worth, TX 76104
              817-926-2544

              Baylor Surgicare at Fort Worth, and its doctors, nurses, and therapists
              750 12th Avenue
              Fort Worth, TX 76104
              817-334-5100

              Cardiovascular Home Care, and its doctors, nurses, and therapists
              7261 Hawkins View Drive
              Fort Worth, TX 76132
              817-847-8888

              Century Integrated Partners, Inc./Diversified Health Care, and its doctors, nurses, and
              therapists
              P.O. Box 2168
              Edmond, OK 75083
              817-256-9434

              Elite Medical Laboratory Solutions, LLC, and its doctors, nurses, therapists,
              technicians, personnel, and staff
              1101 Alma Street, Ste. 100
              Tomball, TX 77375

              Fort Worth Orthopedics\Texas Health Physicians Group, and its doctors, nurses, and
              therapists, specifically including Dr. Mark Wylie and Troy Duley
              6301 Harris Parkway, Ste. 200
              Fort Worth, TX 76132
              817-433-3450

              JPS Health Network, including JPS Hospital and all JPS clinics, and its doctors,
              nurses, and therapists, specifically including Dr. Amr Hegazi, Dr. Addie Boone, Dr.


PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES - Page 3
Plaintiff's Designation of Experts.doc
  Case 4:19-cv-00409-O Document 20 Filed 03/16/20                 Page 4 of 7 PageID 215



             Anupa Seth, Dr. Jipa Thomas, Shuang Chen, APRN, FNP, Dr. Sireesha
             Kolachalama, Maureen Joyner, APRN, NP, Dr. Daniel Roberts, Dr. Nicole Bigot, Dr.
             Margaret Conner, Lakeysha Ward, LPC, Dr. Leslie Smith, Dr. Richard Fulkerson,
             Samantha Thomas, PAC
             1500 S. Main Street
             Fort Worth, TX 76104
             817-921-3431

             Metropolitan Area EMS Authority dba MedStar Mobile Healthcare, and its
             paramedics, nurses, therapists, and technicians
             2900 Alta Mere Drive
             Fort Worth, TX 76116
             817-923-3700

             Midtown Medical Imaging/ Touchstone Imaging, and its doctors, nurses, therapists,
             technicians, personnel, and staff
             900 Jerome Street
             Fort Worth, TX 76104
             817-768-5317

             Previa Medical Group of North Texas, and its doctors, nurses, and therapists,
             specifically including Dr. James Brezina, Jr., Dr. Stephen L. Brotherton, Dr.
             Christopher Pratt, and additional providers Thompson and Rangineni
             1651 W. Rosedale, Ste. 200
             Fort Worth, TX 76104
             817-335-4316

             ProPath, and its doctors, nurses, therapists, technicians, personnel, and staff
             Dept. 41070, P.O. Box 660811
             Dallas, TX 75266-0811
             800-654-1888

             Prostheticare DME, Fort Worth, LP, and its doctors, nurses, therapists, technicians,
             personnel, and staff
             7241 Howkins View Drive
             Fort Worth 76132
             817-336-8293

             Radiology Associates of North Texas, and its doctors, nurses, therapists, technicians,
             personnel, and staff
             P.O. Box 1723
             Indianapolis, IN 46206-1723
             877-718-5728




PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES - Page 4
Plaintiff's Designation of Experts.doc
   Case 4:19-cv-00409-O Document 20 Filed 03/16/20                   Page 5 of 7 PageID 216



               Tarrant Pathology Associates, and its doctors, nurses, therapists, technicians,
               personnel, and staff
               P.O. Box 2627
               Fort Worth, TX 76113-2627
               877-340-5968

               Texas Health Care, PLLC, and its doctors, nurses, and therapists, specifically
               including Dr. James Brezina, Jr, Dr. Stephen L. Brotherton, Dr. Christopher Pratt,
               and additional providers Thompson and Rangineni
               1651 West Rosedale, Ste. 205
               Fort Worth, TX 76104
               817-332-9966

               Texas Health Harris Methodist Hospital Southwest Fort Worth, and its doctors,
               nurses, and therapists
               6100 Harris Parkway
               Fort Worth, TX 76132
               817-433-5000

               US Anesthesia, and its doctors, nurses, therapists, technicians, personnel, and staff
               P.O. Box 660267
               Dallas, TX 75266
               844-812-2541

               Vista Medical Group\Vista Physical Therapy, and its doctors, nurses, and therapists
               7668 McCart Ave.
               Fort Worth, TX 76133
               817-423-1621


        The subject matter on which the witnesses are expected to present evidence is Plaintiff’s
injuries, and physical and mental condition, the cause of Khin Suh’s injuries, her medical treatment
in the past, her future medical treatment needs, Khin Suh’s physical and mental disabilities,
limitations, and impairments, including limitations on ability to work, her inability to administer to
the needs of self and family and to attend to customary household duties and occupations, the effect
of Khin Suh’s injuries on her past and future earning capacity, her pain and suffering, the
reasonableness and necessity of her past and future medical expenses and related care, and all other
information contained in the medical records of Khin Suh. A summary of the facts and opinions to
which the witnesses are expected to testify are contained in the providers’ medical reports and
records and billing records of Khin Suh which records are incorporated into this designation the
same as if fully set forth at length for all purposes.

       Such persons are listed only because of the specialized field of their knowledge, and Plaintiff
should not be considered as vouching for their testimony or opinions, or their admissibility.



PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES - Page 5
Plaintiff's Designation of Experts.doc
   Case 4:19-cv-00409-O Document 20 Filed 03/16/20                     Page 6 of 7 PageID 217



       6.       Plaintiff may also elicit testimony from one or more of the experts, if any, designated
by Defendants in this case. Although persons designated by Defendants may not be Plaintiff’s
experts, Plaintiff reserves the right to call any and all experts identified by Defendants in this matter.
This designation is made solely to comply with the rules and should not be construed to validate the
opinions expressed by these experts. Presumably, the opinions of Defendants’ experts are known by
Defendants.


                                                    Respectfully submitted,

                                                    SMITH & SMITH


                                                    By:     /s/ Daniel J. Smith          .
                                                           Daniel J. Smith
                                                           State Bar No. 18557100
                                                           Michael H. Smith
                                                           State Bar No. 00785005
                                                           6040 Camp Bowie Blvd., Suite 14
                                                           Fort Worth, Texas 76116
                                                           (817) 877-5750
                                                           (817) 877-8899 (Fax)
                                                           E-mail: dsmith@smithsmith-law.com
                                                           E-mail: msmith@smithsmith-law.com

                                                           Attorneys for Plaintiff




PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES - Page 6
Plaintiff's Designation of Experts.doc
   Case 4:19-cv-00409-O Document 20 Filed 03/16/20             Page 7 of 7 PageID 218



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 16th day of March, 2020, a copy of the foregoing
instrument was served upon the attorneys of record to the above cause, as follows:

Via Email:
zmayer@mayerllp.com
ejohnson@mayerllp.com
bmaxey@mayerllp.com
Zach T. Mayer
J. Edward Johnson
Brandon W. Maxey
Mayer LLP
750 N. St. Paul Street, Suite 700
Dallas, Texas 75201

                                               By:   /s/ Daniel J. Smith             .
                                                          Daniel J. Smith




PLAINTIFF’S DESIGNATION OF EXPERT WITNESSES - Page 7
Plaintiff's Designation of Experts.doc
